Name: Council Decision (EU) 2016/551 of 23 March 2016 establishing the position to be taken on behalf of the European Union within the Joint Readmission Committee on a Decision of the Joint Readmission Committee on implementing arrangements for the application of Articles 4 and 6 of the Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation from 1 June 2016
 Type: Decision
 Subject Matter: international law;  Europe;  EU institutions and European civil service;  European construction;  migration
 Date Published: 2016-04-09

 9.4.2016 EN Official Journal of the European Union L 95/9 COUNCIL DECISION (EU) 2016/551 of 23 March 2016 establishing the position to be taken on behalf of the European Union within the Joint Readmission Committee on a Decision of the Joint Readmission Committee on implementing arrangements for the application of Articles 4 and 6 of the Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation from 1 June 2016 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and the Republic of Turkey on readmission of persons residing without authorisation (the Agreement) was concluded by Council Decision 2014/252/EU (1) and entered into force on 1 October 2014. According to Article 24(3) of the Agreement, the provisions of Articles 4 and 6 of the Agreement relating to the readmission of third-country nationals and stateless persons are to apply from 1 October 2017. (2) The Union and Turkey expressed their political agreement at the summit held on 29 November 2015, that the Agreement be fully applicable from 1 June 2016. (3) Article 19(1)(b) of the Agreement envisages that the Joint Readmission Committee decide on implementing arrangements necessary for the uniform application of the Agreement. It would therefore be appropriate to establish by a Decision of the Joint Readmission Committee the necessary implementing arrangements in order to advance the applicability of the obligations under Articles 4 and 6 of the Agreement from 1 June 2016. (4) The United Kingdom is bound by the Agreement and is therefore taking part in the adoption of this Decision. (5) Ireland is not bound by the Agreement nor subject to its application and is therefore not taking part in the adoption of this Decision. (6) Denmark is not bound by the Agreement nor subject to its application and is therefore not taking part in the adoption of this Decision. (7) Considering the above, it is necessary to establish the position to be taken on behalf of the Union within the Joint Readmission Committee on a decision of the Joint Readmission Committee on implementing arrangements for the application of Articles 4 and 6 of the Agreement from 1 June 2016, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the EU-Turkey Joint Readmission Committee in relation to a decision of the Joint Readmission Committee on implementing arrangements for the application of Articles 4 and 6 of the Agreement between the European Union and the Republic of Turkey on readmission of persons residing without authorisation from 1 June 2016, shall be based on the draft decision of the Joint Readmission Committee, attached to this Decision. Minor amendments to that draft decision may be accepted without further decision by the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 March 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2014/252/EU of 14 April 2014 on the conclusion of the Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation (OJ L 134, 7.5.2014, p. 1). DRAFT DECISION No 2/2016 OF THE JOINT READMISSION COMMITTEE SET UP BY THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE REPUBLIC OF TURKEY ON THE READMISSION OF PERSONS RESIDING WITHOUT AUTHORISATION of on the implementing arrangements for the application of Articles 4 and 6 of the Agreement from 1 June 2016 THE COMMITTEE, Having regard to the Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation, and in particular Article 19(1)(b) thereof, Whereas: (1) The Agreement between the European Union and the Republic of Turkey on the readmission of persons residing without authorisation (the Agreement) entered into force on 1 October 2014. (2) Article 24(3) of the Agreement stipulates that the obligations related to the readmission of third country nationals and stateless persons as set out in Articles 4 and 6 of the Agreement shall only become applicable three years after the entry into force of the Agreement. (3) Considering the political agreement reached by the two parties at the EU-Turkey Summit held on 29 November 2015 for the Agreement to become fully applicable from June 2016, HAS DECIDED TO ADOPT THE FOLLOWING IMPLEMENTING ARRANGEMENT: Article 1 The obligations set out in Articles 4 and 6 of the Agreement, referring to the readmission of third country nationals and stateless persons, will be applicable from 1 June 2016. Article 2 This decision shall be binding following the necessary internal procedures required by the laws of the Parties. Done at ¦ ¦ (for the European Union) ¦ (for the Republic of Turkey)